Citation Nr: 0008875	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-33 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to February 
1973.  He also had additional periods of training, for two-
week periods, in February 1973, August 1973, May 1974, June 
1975, May and June 1976, and June 1977.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a March 
1994 RO decision which denied the veteran's application to 
reopen claims of service connection for diabetes, and back, 
feet, and psychiatric disabilities.  By a May 1998 Board 
decision, the veteran's claims were reopened and remanded to 
the RO for further development.  By a May 1999 RO decision, 
the veteran's claim of service connection for a psychiatric 
disability was denied and his claims of service connection 
for back and feet disabilities and diabetes were granted.  As 
an award of service connection is considered a full grant of 
benefits on appeal, the claims of service connection for back 
and feet disabilities and diabetes are not before the Board.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, 
the claim of service connection for a psychiatric disability 
is still pending and will be addressed in the following 
remand.

REMAND

Following the issuance of the last supplemental statement of 
the case (SSOC), dated in June 1999, the RO itself received 
additional evidence which bears on the claim of service 
connection for a psychiatric disability, which is currently 
in appellate status.  There is no legal authority for a 
veteran to waive initial RO consideration of evidence 
received by the RO when the case is properly before it, nor 
may a SSOC be waived in such a situation.  The RO must 
consider the additional evidence, readjudicate the claim, and 
issue an appropriate SSOC if the claim is denied.  38 C.F.R. 
§§ 19.31, 19.37(a).

Accordingly, the case is again REMANDED to the RO for the 
following action:

The RO should readjudicate the claim of 
service connection for a psychiatric 
disability in light of all of the 
evidence received since the issuance of 
the last SSOC in June 1999.  If the claim 
is denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence), and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


